     Case 20-42492           Doc 125-1 Filed 02/09/21 Entered 02/09/21 17:43:04                         Desc
                                   Proposed Order Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

In re:                                                 § Chapter 11
                                                       §
SPHERATURE INVESTMENTS LLC,                            § Case No.: 20-42492
et al.,1                                               §
                                                       §
                             Debtors.                  § Jointly Administered

                 ORDER CLARIFYING THE REQUIREMENTS TO PROVIDE
                ACCESS TO CONFIDENTIAL OR PRIVILEGED INFORMATION

                   Upon consideration of the Motion of the Official Committee of Unsecured

Creditors for an Order (I) Establishing Information Sharing Procedures and (II) Granting

Related Relief (the “Motion”)2 filed by the Official Committee of Unsecured Creditors (the

“Committee”) of Spherature Investments LLC, et al.(the “Debtors”), and it appearing that the

relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

all other parties in interest; and the Court having jurisdiction to consider the Motion and the

relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion

being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper in this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that no other or further notice need be

provided; and no objections to the Motion having been filed; and after due deliberation and

sufficient cause appearing therefor,

                   IT IS HEREBY ORDERED THAT:

                   1.        The relief requested in the Motion is granted.



1
    The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
     Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing
     Holdings, LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”)
     EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC
     (“WV Services”) EIN#2220.


DOCS_DE:232828.1 80687/001
     Case 20-42492           Doc 125-1 Filed 02/09/21 Entered 02/09/21 17:43:04                             Desc
                                   Proposed Order Page 2 of 4



                   2.        The Committee shall not be required pursuant to section 1102(b)(3)(A) of

the Bankruptcy Code to provide access to any Confidential Information of the Debtors, or any

other Entity, to any creditor with a claim of the kind represented by the Committee, except as

provided below.

                   3.        The Committee shall not be required pursuant to section 1102(b)(3)(A) of

the Bankruptcy Code to provide access to any Privileged Information to any creditor with a

claim of the kind represented by the Committee. Nonetheless, the Committee shall be permitted,

but not required, to provide access to Privileged Information to any party so long as (a) such

Privileged Information is not Confidential Information, and (b) the relevant privilege is held and

controlled solely by the Committee.

                   4.        The Committee shall implement the following protocol for providing

access to information for creditors (“Creditor Information Protocol”) in accordance with section

1102(b)(3)(A) and (B) of the Bankruptcy Code.


                             a. Privileged and Confidential Information. The Committee shall not be
                                required to disseminate to any entity (all references to “entity” herein
                                shall be as defined in section 101(15) of the Bankruptcy Code,
                                “Entity”): (i) without further order of the Court, Confidential
                                Information and (ii) Privileged Information.          In addition, the
                                Committee shall not be required to provide access to information or
                                solicit comments from any Entity that has not demonstrated to the
                                satisfaction of the Committee, in its sole discretion, or to the Court,
                                that it holds claims of the kind described in section 1102(b)(3) of the
                                Bankruptcy Code.

                             b. Information Obtained Through Discovery. Any information received
                                (formally or informally) by the Committee from any Entity in
                                connection with an examination pursuant to Bankruptcy Rule 2004 or
                                in connection with any formal or informal discovery in any contested
                                matter, adversary proceeding, or other litigation shall not be governed
                                by any order entered with respect to this Motion but, rather, by any
                                order governing such discovery. Nothing herein shall obligate the
                                Committee to provide any information the Committee obtains from
                                third parties.

2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.

                                                          2
DOCS_DE:232828.1 80687/001
   Case 20-42492             Doc 125-1 Filed 02/09/21 Entered 02/09/21 17:43:04                Desc
                                   Proposed Order Page 3 of 4


                             c. Creditor Information Requests. If a creditor (the “Requesting
                                Creditor”) submits a written request to the Committee (the
                                “Information Request”) for the Committee to disclose information,
                                pursuant to section 1102(b)(3)(A) of the Bankruptcy Code the
                                Committee shall, as soon as practicable, but no more than thirty (30)
                                days after receipt of the Information Request, provide a response to the
                                Information Request (the “Response”), including providing access to
                                the information requested or the reasons the Information Request
                                cannot be complied with. If the Response is to deny the Information
                                Request because the Committee believes the Information Request
                                implicates Confidential Information or Privileged Information that
                                need not be disclosed (i) pursuant to the terms of this Order or
                                otherwise under section 1102(b)(3)(A) of the Bankruptcy Code, (ii)
                                because such disclosure is prohibited under applicable law,
                                (iii) because such information was obtained by the Committee
                                pursuant to an agreement to maintain it as confidential, or (iv) that the
                                Information Request is unduly burdensome, the Requesting Creditor
                                may, after a good faith effort to meet and confer with an authorized
                                representative of the Committee regarding the Information Request
                                and the Response, seek to compel such disclosure for cause pursuant to
                                a motion. Such motion shall be served and the hearing on such motion
                                shall be noticed and scheduled. Nothing herein shall be deemed to
                                preclude the Requesting Creditor from requesting (or the Committee
                                objecting to such request) that the Committee provide the Requesting
                                Creditor a log or other index of any information specifically
                                responsive to the Requesting Creditor’s request that the Committee
                                deems to be Confidential Information or Privileged Information.
                                Furthermore, nothing herein shall be deemed to preclude the
                                Requesting Creditor from requesting that the Court conduct an in
                                camera review.

                             d. Release of Confidential Information of Third Parties.          If the
                                Information Request implicates Confidential Information of the
                                Debtors (or any other Entity) and the Committee agrees that such
                                request should be satisfied, or if the Committee on its own wishes to
                                disclose such Confidential Information to creditors, the Committee
                                may demand (the “Demand”) for the benefit of the Debtors’ creditors:
                                (i) if the Confidential Information is information of the Debtors, by
                                submitting a written request, each captioned as a “Committee
                                Information Demand,” to counsel for the Debtors, stating that such
                                information will be disclosed in the manner described in the Demand
                                unless the Debtors object to such Demand on or before fifteen (15)
                                days after the service of such Demand; and, after the lodging of such
                                an objection, the Committee, the Requesting Creditor and the Debtors
                                may schedule a hearing with the Court seeking a ruling with respect to
                                the Demand and (ii) if the Confidential Information is information of
                                another Entity, by submitting a written request to such Entity and its
                                counsel of record, with a copy to Debtors’ counsel, stating that such
                                information will be disclosed in the manner described in the Demand
                                unless such Entity objects to such Demand on or before fifteen (15)
                                days after the service of such Demand; and, after the lodging of such
                                an objection, the Committee, the Requesting Creditor, such Entity, and
                                the Debtors may schedule a hearing with the Court seeking a ruling
                                with respect to the Demand.

                                                      3
DOCS_DE:232828.1 80687/001
   Case 20-42492             Doc 125-1 Filed 02/09/21 Entered 02/09/21 17:43:04               Desc
                                   Proposed Order Page 4 of 4



                 5.          The Committee may establish and maintain a website as described in the

Motion. Nothing in this Order shall expand, restrict, affirm, or deny the right or obligation, if

any, of the Committee to provide access or not to provide access, to any information of the

Debtors to any party except as explicitly provided herein.

                 6.          This Court shall retain exclusive jurisdiction to interpret and enforce the

provisions of this Order in all respects and further to hear and determine all matters arising from

the construction and implementation of this Order.



Dated:                                             __________________________________________
                                                   HONORABLE BRENDA T. RHOADES,
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                      4
DOCS_DE:232828.1 80687/001
